PER CURIAM.
Willie Donald and Inda Simpson were awarded damages in the sums of $459.96 and $1,315, respectively, against Ralph F. Bronger, arising from an auto collision. By the judgment, Inland Empire Insurance Company, subrogee of Donald, recovered $374.96 of the amount awarded to him. Bronger and his subrogee, State Farm Mutual Automobile Insurance Company, have moved for an appeal.
The record has been examined and no prejudicial error has been found.
The motion for appeal is overruled and the judgment is affirmed.